Citation Nr: 0210818	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  94-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vision loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This matter was remanded by the 
Board for additional development in July 1996.  The RO 
complied with the remand instructions and returned the case 
to the Board for further appellate review.

By decision dated March 1998, the Board denied the benefits 
sought on appeal.  The March 1998 Board decision was affirmed 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
May 2000.  However, in October 2001, the Court recalled its 
May 2000 Order and vacated and remanded the March 1998 Board 
decision due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record contains no current diagnosis of 
hearing loss for VA purposes that is related to the veteran's 
period of active service.

3.  The evidence of record contains no current diagnosis of 
tinnitus that is related to the veteran's period of active 
service.

4.  The evidence of record contains no current diagnosis of 
vision loss that is related to the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  Vision loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
his claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
veteran was informed on several occasions of the evidence 
needed to substantiate his claims and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  In rating 
decisions dated September 1993, January 1995, November 1996, 
and November 1997, the veteran was informed of the basis for 
the denial of his claims and of the evidence necessary to 
substantiate those claims.  Moreover, in a Statement of the 
Case issued in July 1999 and Supplemental Statements of the 
Case issued in January 1995, May 1995, November 1996, and 
November 1997, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him additional opportunities to present 
evidence and argument in support of his claims.

In addition, the veteran was informed of the provisions of 
the VCAA in a December 2001 letter from the RO, and the Court 
discussed the implications of the VCAA in its October 2001 
Order.  The Board also informed the veteran of the elements 
necessary for service connection in its March 1998 decision.  
In this respect, although the VCAA has removed the 
requirement that a claim be well grounded, the essential 
elements of service connection have remained unchanged.  
Accordingly, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statement of the Case, 
related letters, Court Order, and prior Board decision 
provided to the veteran specifically satisfy the requirement 
of 38 U.S.C.A. § 5103 of the new statute.  These documents 
clearly notified the veteran of the evidence necessary to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The VA 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining any outstanding medical evidence.  VA medical 
records are associated with the veteran's claims file and the 
VA afforded the veteran numerous medical examinations.  The 
veteran presented argument in support of his claim before the 
RO in April 1995.  The veteran also submitted lay statements 
and private medical records in support of his claim.  In July 
1996, the Board remanded the veteran's claim for additional 
development that was accomplished by the RO.  In July 2002, 
the veteran wrote to the Board that he had no further 
evidence to submit in support of his claims.  Therefore, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The veteran contends that he incurred hearing loss, tinnitus, 
and vision loss due to an injury that he sustained during 
active service.  The service medical records show that, in 
March 1983, the veteran was struck with a bottle that 
resulted in lacerations of the face and scalp area.  Physical 
examination at the time identified active arterial bleeding, 
lacerations over the left inferior orbital and zygomatic 
area, and an 8 centimeter laceration from above the left ear 
to the edge of the cheek.  The seventh cranial nerve function 
was intact and the tympanic membranes appeared normal.  There 
was no history of loss of consciousness and the skull x-ray 
was normal.  

The March 1983 hospital report and the remainder of the 
service medical records contain no complaint, finding, or 
diagnosis related to impairment of the eyes or ears.  At the 
April 1983 separation examination, the veteran reported no 
hearing or vision impairment.  The separation examination 
noted distant vision of 20/20 bilaterally and audiometric 
testing revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
0
5
10
15
10


A. Bilateral Hearing Loss

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the thresholds 
for any of the frequencies at 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; the thresholds at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).  However, in Hensley v. Brown, 5 
Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  The Court 
explained that when audiometric test results at the veteran's 
separation from service do not meet the regulatory 
requirements for establishing a disability at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
hearing loss is causally related to service.  Id.

In relation to the current appeal, Michael C. Vidas, M.D. 
submitted a report in February 1993.  He wrote that the 
veteran presented with complaint of history of tinnitus with 
hearing loss.  An audiogram was performed and revealed 
decreased hearing in the left ear at the 250, 500, 1000, 
3000, and 4000 Hertz levels.  Dr. Vidas diagnosed the veteran 
with tinnitus secondary to sensorineural hearing loss.

In March 1993, the veteran underwent VA audiological testing.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
15
LEFT
15
20
25
25
25

The pure tone threshold levels averaged 18 decibels for the 
right ear and 24 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 percent in the left ear.  The 
veteran was assessed with bilateral hearing within normal 
limits, right ear slightly better.  The audio-ear disease 
examination performed that same month was essentially normal 
and assessed the veteran with bilateral normal hearing, 
possible left functional hearing loss.

In November 1994, additional VA audiological testing had the 
following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
15
15
15
15
20

Pure tone threshold levels averaged 13 decibels for the right 
ear and 18 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 96 percent in the left ear.  The examiner 
observed that the veteran's hearing was within normal limits 
and that the results agreed with the March 1993 audiogram.  
In an accompanying audio-ear disease examination, the 
examiner noted that the ear examination was entirely normal.  
However, the audiogram was impressive for a functional loss 
with a positive Stenger in speech and pure tones, indicating 
that the veteran was faking a left-sided hearing loss.

At his personal hearing before the RO in April 1995, the 
veteran testified as to ongoing problems with his hearing 
since the in-service injury.  VA clinical records from 
January to March 1996 indicate that the veteran reported that 
his hearing was affected by his in-service altercation, as 
well as pain in the left ear and the left side of the face.  
The veteran was told to return for an audiogram in 6 months.

In August 1996, additional VA audiological testing had the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
10
LEFT
15
25
25
25
35

Pure tone thresholds averaged 14 decibels for the right ear 
and 28 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 percent in the left ear.  The veteran reported 
increased difficulty with hearing during the past few months; 
however, he was diagnosed with normal hearing.  An 
accompanying audio-ear disease examination found no evidence 
of active ear disease and essentially normal hearing, with 
mild asymmetry at 4000 hertz.

A December 1996 letter from Dr. Vidas stated that he had 
performed a hearing test in October 1993 that showed left ear 
sensorineural hearing loss.  Dr. Vidas opined that he felt 
that this hearing loss was due to the in-service injury that 
the veteran sustained in March 1983.  In a June 1997 letter, 
Dr. Vidas forwarded the results of the October 1993 hearing 
test, as well as a February 1993 hearing test.

The results of the February 1993 audiological testing were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
10
LEFT
30
30
20
25
30

Pure tone threshold levels averaged 10 decibels for the right 
ear and 20 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 84 percent in the left ear.

The results of the October 1993 audiological testing were 
difficult to read.  However, to the best of the Board's 
ability to discern the results, they are deciphered as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
--
--
10
LEFT
25
30
25
--
30

Pure tone threshold levels averaged 8 decibels for the right 
ear and 28 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent for the 
right ear and of 92 percent for the left ear.

Based upon a review of the above medical evidence, the Board 
finds that a preponderance of the evidence is against a grant 
of service connection for hearing loss.  The record contains 
no medical evidence that establishes that the veteran 
currently has a hearing loss disability for VA purposes under 
the requirements of 38 C.F.R. § 3.385.  Therefore, the 
veteran currently does not have a hearing disability for 
which he can be compensated by the VA.

The Board acknowledges that Dr. Vidas diagnosed the veteran 
with left ear hearing loss in 1993.  However, several VA 
examinations from 1993 through 1996 diagnosed the veteran 
with normal hearing, and the veteran has stated that he has 
no additional evidence in support of his claim.  The Board 
notes that the audiological findings of Dr. Vidas apparently 
also do not meet the criteria for hearing loss pursuant to 
38 C.F.R. § 3.385.  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a current hearing loss. 

Finally, the Board acknowledges that Dr. Vidas opined that 
the veteran's hearing loss may be related to his altercation 
in service.  However, as explained above, the Board finds 
that the veteran does not suffer from a current hearing loss.  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Therefore, the benefit sought on appeal is denied.

B. Tinnitus

In a February 1993 letter, Dr. Vidas wrote that the veteran 
reported a high-pitched noise in his ears since 1988.  He 
diagnosed the veteran with tinnitus secondary to 
sensorineural hearing loss.

During a March 1993 VA audio-ear disease examination, the 
veteran reported temporary left ear hearing loss after the 
in-service injury.  It resolved until he again had tinnitus 
of the left ear in 1988.  The tinnitus was aggravated by cold 
weather.  The examination was essentially normal and the 
examiner offered no opinion as to the etiology of the 
reported tinnitus or of any relationship to active service.  
At the audiological examination that same month, the 
assessment included occasional tinnitus of the left ear.

At a November 1994 VA audiological examination, the veteran 
stated that he had ringing in the ears.  However, when asked 
to elaborate, he described discomfort with cold weather.  The 
examiner found that the veteran's history suggested an 
intermittent condition related to cold weather, left side 
only.

At his personal hearing before the RO in April 1995, the 
veteran testified that he had ringing of the left ear since 
his injury in service.  The ringing of the left ear was now 
intermittent.  At the VA audiological examination in August 
1996, the veteran denied actual tinnitus.  It was noted that 
he appeared to confuse tinnitus with a tingling sensation 
related to the laceration near his left ear.  

Based upon a review of the above evidence, the Board finds 
that a preponderance of the evidence is against service 
connection for tinnitus.  Although the veteran was diagnosed 
with tinnitus in 1993, it appears from subsequent medical 
examinations, that the veteran, in fact, does not have 
tinnitus.  Rather, the veteran appears to complain of 
distinct symptomatology associated with the residuals of his 
service-connected injury.  Accordingly, as the record 
contains no current diagnosis of tinnitus, the benefit sought 
on appeal must be denied.

C. Vision Loss

Records from the Heyde Eye Center dated February 1993 show 
that the veteran reported that he injured his left eye in 
service.  Findings included drainage in the upper lid of the 
left eye, a scar under the left eye, and visual acuity of 
20/20 in the right eye and 20/25 in the left eye.  

At a March 1993 VA examination, the veteran reported no 
significant change in his vision since the in-service injury, 
but believed that the left eye was worse than the right since 
the accident.  He reported headaches in the area of the left 
eye, with tearing and swelling around the eye.  Visual acuity 
without correction was 20/15, -2 in the right eye and 20/25, 
-2/2+ in the left eye.  There appeared to be a relatively 
afferent pupillary defect in the left eye and subjective 
decreased sensation over the left cheek area.  The corneal 
sensation was normal and there was no scarring of the 
eyelids.  A Humphrey visual field examination was performed 
and the veteran was reexamined.  Upon review, the examiner 
found that no relative afferent pupillary defect could be 
detected.  The veteran had no pallor, swelling, or asymmetric 
cupping.  The examiner opined that the veteran's ocular 
examination was essentially normal and that the veteran's 
complaint of pain near the left eye did not appear to be 
related to the eye itself.

A March 1994 emergency room report from Proctor Community 
Hospital (Proctor) shows that the veteran was diagnosed with 
a sty of the left eye.  Relevant objective findings were 
made, such as swelling of the left upper eyelid and 
crustiness of the eyelashes.  No other disorder of the eye 
was observed.  In February 1995, the veteran again was seen 
at Proctor and was diagnosed with acute left eye 
conjunctivitis.  Uncorrected visual acuity was recorded as 
20/40 in the left eye and 20/30 in the right eye.

At a November 1994 VA examination, the veteran reported a 
history of intermittent blurred vision every three to six 
months since the time of his in-service injury.  Visual 
acuity was found to be 20/20 in the right eye and 20/25 in 
the left eye.  There was no diplopia or visual field deficit, 
and the intraocular examination was normal.  

At his personal hearing before the RO in April 1995, the 
veteran testified to swelling and tearing of the left eye, as 
well as diminished and blurred vision.  In August 1996, the 
veteran submitted statements from coworkers as to the redness 
and tearing of his left eye.  He also submitted photos of 
himself to illustrate the redness of the eye.  A January 1996 
VA clinical record made findings including astigmatism and 
ptosis of the left eyebrow.

At an August 1996 VA examination, the veteran reported having 
intermittent blurred vision and spells of a "red eye".  
These episodes occurred every 3 to 6 months and lasted for 
one week.  He also claimed difficulty with control of the 
left eyelid and glare in the left eye visual field.  The 
examination found uncorrected distant visual acuity of 20/20, 
-2 in the right eye, and 20/25 in the left eye.  Uncorrected 
near visual acuity was 20/20 in both eyes.  Other findings 
included normal pupils, clear corneas, normal upper and lower 
eyelids, no cataracts or relative efferent pupillary defect, 
and normal fundoscopic examination.  The examiner believed 
that the veteran's red eye was due to a chronic or seasonal 
conjunctivitis.  He opined that it would be unlikely that the 
episodes of conjunctival erythema were related in any way to 
the injury sustained in service.

Based upon a review of the above evidence, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for vision loss.  Again, the record 
contains no evidence of a current disability.  All VA 
examinations report the veteran's vision to be within normal 
limits.  The Board emphasizes that the RO has granted service 
connection for residuals of a closed head injury; residuals 
of left upper cheek laceration scar, including ptosis of the 
left eyelid; and dysfunction of the left facial nerve 
branches.  Therefore, the symptoms associated with the 
veteran's left eye have already been service connected.  
However, as these symptoms have not been shown to include 
vision loss, the present appeal must be denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vision loss is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

